The Opinion and Award filed 24 October 1995 by the Full Commission contained clerical error in the Award section in that there were two paragraphs labeled as Award paragraph (2).  The Full Commission's Opinion and Award is therefore AMENDED in that the initial Award paragraph (2) is striken with the remaining Award paragraph (2) reading as follows:
    2. Defendant-employer shall pay plaintiff temporary partial disability compensation at the rate of $136.07 per week from 23 August 1991 through 10 February 1993 and then continuing from 4 October 1993 for a total of three-hundred (300) weeks from the date plaintiff's disability began on 14 December 1990, less the periods for which plaintiff received temporary total disability compensation and subject to the attorney fee approved hereinafter.  Such amount as has accrued shall be paid to plaintiff in a lump.
No costs are assessed with this Order.
                                  S/ _________________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ _________________________ J. HOWARD BUNN, JR. CHAIRMAN
S/ _________________________ JOHN A. HEDRICK DEPUTY COMMISSIONER